Exhibit 10.1

JUNIPER PHARMACEUTICALS, INC.

2015 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”) is made effective as of the [DAY] day of
[MONTH], [YEAR], (hereinafter called the “Date of Grant”), between Juniper
Pharmaceuticals, Inc., a Delaware corporation (hereinafter called the
“Company”), and [NAME] (hereinafter called the “Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the 2015 Long-Term Incentive Plan (the “Plan”),
which Plan is incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of the Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, all or any part of an aggregate of [# OF SHARES] Shares, subject to
adjustment as set forth in the Plan. The purchase price of the Shares subject to
the Option shall be $[PRICE] per Share (the “Option Price”). The Option is
intended to be a non-qualified stock option, and is not intended to be treated
as an option that complies with Section 422 of the Internal Revenue Code of
1986, as amended.

2. Vesting.

(a) The Options granted pursuant to the Plan shall vest and become exercisable
in accordance with the following schedule, if the Participant is employed by, or
providing service to, the Company on such date:

 

First Anniversary of the Date of Grant    [%] Second Anniversary of the Date of
Grant    [%] Third Anniversary of the Date of Grant    [%] Fourth Anniversary of
the Date of Grant    [%]



--------------------------------------------------------------------------------

3. Exercise of Option.

(a) Period of Exercise. The Option shall have a term of seven years from the
Date of Grant and shall terminate at the expiration of that period, unless it is
terminated at an earlier date pursuant to the provisions of this Agreement or
the Plan. The Option shall automatically terminate upon the happening of the
first of the following events:

(i) one year following the date of the Participant’s separation from service due
to death or Disability;

(ii) three months following the date of the Participant’s separation from
service with the Company without Cause (as defined in the Plan); and

(iii) the date of the Participant’s separation from service with the Company for
Cause (as defined in the Plan) or by the Participant for any reason or due to
the Participant’s death or Disability (as defined in the Plan).

Any portion of the Option that is not exercisable at the time the Participant
ceases to be employed by, or provide service to, the Employer shall immediately
terminate.

(b) Method of Exercise.

(i) Subject to Section 6(c) of the Plan, the vested portion of the Option may be
exercised by delivering to the Company at its principal office written notice of
intent to so exercise; provided that, the Option may be exercised with respect
to whole Shares only. Such notice shall specify the number of Shares for which
the Option is being exercised and shall be accompanied by payment in full of the
Option Price. The payment of the Option Price may be made at the election of the
Participant (i) in cash, (ii) in the discretion of the Committee, by the
delivery of Shares then owned by the Participant, (iii) in the discretion of the
Committee, by directing the Company to withhold Shares otherwise deliverable
upon exercise to satisfy the exercise price, (iv) in the discretion of the
Committee, by delivering a properly executed exercise notice to the Company
together with a copy of irrevocable instructions to a broker to deliver promptly
to the Company in the amount of sale or loan proceeds to pay the exercise price
as long as such transaction does not constitute an impermissible loan to an
executive officer under Section 13(k) of the Exchange Act (Section 402 of the
Sarbanes-Oxley Act of 2002), or (v) by any other method the Committee may
prescribe that it determines to be consistent with applicable law and the
purpose of the Plan, including, without limitation, in lieu of the exercise of
an Option by delivery of Shares then owned by a Participant, providing the
Company with a notarized statement attesting to the number of Shares owned,
where upon verification by the Company, the Company would issue to the
Participant only the number of incremental Shares to which the Participant is
entitled upon exercise of the Option. No Participant shall have any rights to
dividends or other rights of a stockholder with respect to Shares subject to an
Option until the Participant has



--------------------------------------------------------------------------------

given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan.

(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole discretion determine to be necessary or advisable.

(iii) Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to him, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in the certificates themselves.

(iv) In the event of the Participant’s death, the vested portion of the Option
shall remain exercisable by the Participant’s executor or administrator, or the
person or persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth in Section 3(a). Any heir or legatee of the Participant
shall take rights herein granted subject to the terms and conditions hereof.

4. Withholding. Prior to the issuance of shares upon the exercise of the Option,
the Participant must make arrangements satisfactory to the Company to pay or
provide for any applicable federal, state and local withholding obligations of
the Company. The Committee, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit a Participant to
satisfy such tax withholding obligation, in whole or in part by (without
limitation) (i) electing to have the Company withhold Shares of Common Stock
having a Fair Market Value equal to the amount of tax to be withheld or (ii) the
delivery of irrevocable instructions to a broker to deliver promptly to the
Company an amount equal to the amount required to be withheld. However in no
event will the amount of Shares withheld exceed the amount necessary to satisfy
the required minimum statutory withholding.

5. Change of Control. Upon a Change of Control (as defined by the Plan), the
terms of the Plan shall apply. Notwithstanding the foregoing, the Options
granted hereby shall become immediately exercisable in full upon the occurrence
of a Change of Control.

6. Option Recovery. If the Committee determines that the Participant (a) engaged
in conduct that constituted Cause (as defined in the Plan) at any time prior to
the Participant’s Termination of Services, (b) engaged in conduct during the one
year period after the Participant’s Termination of Services that would have
constituted Cause if the Participant had not ceased to provide services, or
(c) violates the terms of any non-



--------------------------------------------------------------------------------

compete agreement, non-solicitation agreement, confidentiality agreement, or any
other restriction on the Participant’s post-termination activities established
under any agreement with the Company or other Company policy or arrangement
during the one year after the Participant’s ceases to provide services to the
Company, then (i) any Option held by the Participant shall immediately terminate
without consideration and (ii) the Participant shall return any Shares received
upon exercise of this Option or repay to the Company any proceeds received from
the sale of other disposition of the Shares transferred pursuant to this Option
less the Exercise Price. Upon any exercise of an Option, the Company may
withhold delivery of share certificates pending resolution of an inquiry that
could lead to a finding resulting in a forfeiture under this Section.

7. Legend on Certificates. The certificates representing the Shares purchased by
exercise of the Option shall be subject to the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

8. Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of the Option to heirs or legatees of the Participant
shall be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions hereof.
During the Participant’s lifetime, the Option is exercisable only by the
Participant, and shall not be transferable otherwise than by will or the laws of
descent and distribution.

9. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

10. No Right to Continued Employment. Neither the Plan nor this Agreement shall
confer upon the Participant any right to be retained in any position, as an
Employee, Director or consultant of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Participant at any time, with or without Cause.

11. No Impact on Other Benefits. The value of the Participant’s Option is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.



--------------------------------------------------------------------------------

12. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

13. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware without regard to conflicts of
laws.

14. Option Subject to Plan. By entering into this Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option is subject to the Plan. The terms and provisions of the Plan,
as they may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

15. Broad Authority. By accepting this Agreement, the Participant agrees and
acknowledges that all decisions and determinations of the Committee shall be
final and binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest in the Option.

16. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

17. Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
this Agreement or the Option under any applicable law, such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of the Option hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award shall remain in full force and effect).

18. Complete Agreement. Except as otherwise provided for herein, this Agreement
and those agreements and documents expressly referred to herein embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
The terms of this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Participant.

[Signatures on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the day and year first above written.

 

Juniper Pharmaceuticals, Inc.

 

Name:             

 

Title:             

 

Participant

 

Name:             

 

Title:             

 